                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

  CITY OF FALL RIVER,                   )
                                        )
                 Plaintiff,             )
                                        )
         v.                             ) Civil Action No. ___________
                                        )
  PURDUE PHARMA L.P.; PURDUE PHARMA, )
  INC.; THE PURDUE FREDERICK COMPANY )
  INC.; TEVA PHARMACEUTICALS USA, INC.; )
  CEPHALON, INC.; JOHNSON & JOHNSON;    )
  JANSSEN PHARMACEUTICALS, INC.;        )
  ORTHO-MCNEIL-JANSSEN                  )
  PHARMACEUTICALS, INC. n/k/a JANSSEN   )
  PHARMACEUTICALS, INC.; JANSSEN        )
  PHARMACEUTICA, INC. n/k/a JANSSEN     )
  PHARMACEUTICALS, INC.; ENDO HEALTH )
  SOLUTIONS INC.; ENDO                  )
  PHARMACEUTICALS, INC.; INSYS          )
  THERAPEUTICS; MALLINCKRODT LLC;       )
  MALLINCKRODT PLC; SPECGX LLC;         )
  CARDINAL HEALTH INC.; MCKESSON        )
  CORPORATION; AMERISOURCEBERGEN        )
  DRUG CORPORATION; WALGREENS           )
  BOOTS ALLIANCE d/b/a WALGREEN CO.,    )
  and JANE DOES 1 – 50,                 )
                                        )
                Defendants.             )


                        CORPORATE DISCLOSURE STATEMENT

           Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant

AmerisourceBergen Drug Corporation hereby states that:

           1.   Defendant AmerisourceBergen Drug Corporation’s parent corporations are as

follows: AmerisourceBergen Corporation, 1300 Morris Drive, Suite 100, Chesterbrook, PA

19807-5594, a Delaware corporation; and AmerisourceBergen Services Corporation, a 1300

Morris Drive, Suite 100, Chesterbrook, PA 19807-5594, a Delaware corporation.




{W6974818.1}
           2.     The following publicly-held corporations own 10% or more of its stock:

AmerisourceBergen Corporation, 1300 Morris Drive, Suite 100, Chesterbrook, PA 19807-5594,

a Delaware corporation; and AmerisourceBergen Services Corporation, a 1300 Morris Drive,

Suite 100, Chesterbrook, PA 19807-5594, a Delaware corporation.



                                                      Respectfully submitted,

Dated: November 13, 2018                              /s/ Joshua D. Dunlap
                                                      Joshua D. Dunlap (BBO # 672312)
                                                      PIERCE ATWOOD LLP
                                                      254 Commercial Street
                                                      Portland, ME 04101
                                                      Tel.: (207) 791-1100
                                                      Fax: (207) 791-1350
                                                      jdunlap@pierceatwood.com

                                                      Counsel for AmerisourceBergen Drug
                                                      Corporation

                                        Certificate of Service

           I, Joshua D. Dunlap, hereby certify that a true copy of the Disclosure Statement was

served upon all counsel of record by email and first-class mail, postage prepaid, on November

13, 2018, as follows:

           Joseph I. Macy
           Corporation Counsel
           City of Fall River, Massachusetts
           One Government Center
           Fall River, MA 02722
           lawoffice@fallriverma.com

           Linda Singer
           Elizabeth Smith
           Sara Aguiniga
           MOTLEY RICE LLC
           401 9th Street, NW
           Suite 1001
           Washington, DC 20004



{W6974818.1}                                      2
           lsinger@motleyrice.com
           esmith@motleyrice.com
           saguiniga@motleyrice.com


                                          /s/ Joshua D. Dunlap
                                          Joshua D. Dunlap (BBO # 672312)




{W6974818.1}                          3
